EXHIBIT 10.2
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is entered into as of the 30th
day of June, 2010, by and between PSB Group, Inc., a bank holding company
organized under the laws of the State of Michigan (the “Company”), Peoples State
Bank, a banking association chartered under the laws of the State of Michigan
(the “Bank”) and Henry R. Thiemann (“Executive”).
WITNESSETH:
     WHEREAS, the parties hereto entered into that certain Employment Agreement
dated April 26, 2010 (the “Employment Agreement”); and
     WHEREAS, the parties hereto desire to amend the Employment Agreement, upon
the terms and conditions set forth herein’;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth herein, the parties hereto hereby amend the Employment Agreement as
follows:
     1. The second sentence of Section 2 is hereby amended and restated in its
entirety to read as follows:
“No later than thirty (30) days after receipt of the written approval of this
Agreement by all applicable bank regulatory authorities, Executive shall be
appointed to the Board of Directors of the Company.”
     2. Section 8(e) of the Employment Agreement is hereby amended and restated
in its entirety to read as follows:
(e) Conferences and Continuing Education. Executive shall be permitted to attend
appropriate banking conventions and professional development meetings necessary
to keep Executive abreast of developments in the industry. All reasonable
expenses of attending such meetings shall be at the expense of the Company.
     3. Section 11(c)(ii)(D) is hereby amended and restated in its entirety to
read as follows:
(D) if Executive would be assigned substantial duties and responsibilities other
than those normally associated with his position as referenced in Exhibit A of
this Agreement, attached hereto, and such assignment would result in a material
diminution of Executive’s duties and responsibilities; or”

 



--------------------------------------------------------------------------------



 



     4. The reference to “two years” in the last sentence of Section 11(f) is
hereby amended to read “one (1) year”.
     5. The last sentence of Section 13 is hereby amended and restated in its
entirety to read as follows:
“In the event any such approval is not finally obtained by July 14, 2010, this
Agreement shall be terminated and of no further force or effect.”
     6. Except as expressly modified as set forth herein, all of the remaining
terms, conditions and provisions of the Employment Agreement are hereby ratified
and confirmed and shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
to Employment Agreement as of the date first written above.

                  PSB GROUP, INC.        
 
               
By:
  /s/ David L. Wood
 
      /s/ Henry R. Thiemann
 
   
Its:
  Chairman of the Board       Henry R. Thiemann    
 
               
 
                PEOPLES STATE BANK        
 
               
By:
  /s/ David L. Wood            
 
               
Its:
  Chairman of the Board            
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO EMPLOYMENT AGREEMENT
PEOPLES STATE BANK
Responsibilities and Duties of President and Chief Executive Officer
Job Summary:
Implements the strategic goals and objectives of Peoples State Bank (the
“Bank”). Provides direction and leadership towards the achievement of the Bank’s
philosophy, mission, strategy, and its annual goals and objectives.
Duties and Responsibilities:

  •   Directs all Bank activities, budget and sales through all of the Bank’s
lines of business.     •   Monitors overall performance of staff, training and
performance development.     •   Chairs senior management team meetings and
participates in overall corporate management through ALCO.     •   Maintains
relationships with community organizations and key customers to increase sales
and visibility of the Bank and its products.     •   Organizes Board of Director
meetings and functions and provides Board of Directors with reports and loan
information as required.     •   Networks within the community and participates
in community events to promote company recognition and identity.     •  
Actively recruits new staff and provides direction in employee relations issues.
    •   Works closely with Board of Directors to achieve superior shareholder
return.     •   Responsible for communications for third party accountants,
analysts, regulators, examiners, etc.     •   Supports operations and
administration of Board by advising and informing Board members, interfacing
between Board and staff, and supporting Board’s evaluation of chief executive.

 